       Case 1:17-cv-06127-ILG-ST Document 48 Filed 03/09/20 Page 1 of 2 PageID #: 297



                                          WC
                                           LAW OFFICES OF
                                           WILLIAM CAFARO
     William Cafaro, Esq.                        108 West 39th Street, Suite 602          Louis M. Leon, Esq.
     ADMITTED IN NY, CA, MD & TX                  New York, New York 10018                          Associate
     Email: bcafaro@cafaroesq.com                  Telephone: 212.583.7400                     ADMITTED IN NY
                                                    Facsimile: 212.583.7401         Email: lleon@cafaroesq.com
     Amit Kumar, Esq.                                 www.cafaroesq.com
     Managing Attorney                                                                  Andrew S. Buzin, Esq.
     ADMITTED IN NY & NJ                                                                          Of Counsel
     Email: akumar@cafaroesq.com                                      ADMITTED IN NY, FL & DC
_________________________________________________________________________________________

                                                                    March 9, 2020
       Via ECF
       Hon. Steven L. Tiscione, U.S.M.J.
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

                                    Re:   Chincha v. Patel
                                          Case No.: 17-cv-06127-ILG-ST
        Your Honor:

               This firm represents the named Plaintiff Carlos Chincha in the above-referenced action.
       We write in strong opposition 1 to Defendant’s sixth - and likely not last - request to extend the
       discovery deadline. Defendant and his counsel have failed to do any substantive work on this
       case for over a year and continue taking every opportunity at their disposal to delay it. We
       earnestly ask that the Court deny their application in its entirety.

               The Court must consider the inescapable background of this case. We served responses
       to Defendant’s first set of discovery requests back in August 2018. We then served responses to
       Defendant’s second set of discovery requests in December of 2018. Since then, there have been
       six requests for an extension of the discovery deadline, the majority of which were made directly
       by and because of Defense counsel. In all their requests, including the latest one, defense
       counsel have stated that their “request is not made lightly.”

              The Court has generously granted all of these requests, despite Defendant’s numerous
       discovery infractions. However, to date, defense counsel have inexplicably failed to depose
       anyone in this case, or even serve supplemental discovery requests. They do not even
       bother explaining to the Court why they have not done so.

               At the last conference, which was held on December 4, 2019, we advised the Court that
       we were done with discovery (assuming discovery remained closed) and ready to proceed to
       trial. However, as a courtesy to Defendant, who claimed he needed additional time to conduct
       depositions and serve further discovery requests, we consented to extend the deadline. The

       1
        To the extent that Defendant submits a reply to our opposition, which is not permitted under Your
       Honor’s Individual Rules, we ask that the Court not consider it at all.
Case 1:17-cv-06127-ILG-ST Document 48 Filed 03/09/20 Page 2 of 2 PageID #: 298



informal agreement was that Plaintiff would conduct further discovery if Defendant did so.
Otherwise, Plaintiff would conserve his time and resources for the next stage of the case.

       Following the conference and true to form, defense counsel did nothing on this case. No
depositions. No paper discovery. No attempt to discuss settlement. Nothing. Finally, on
Friday, March 6th - more than three months after the last conference and two weeks before
the latest discovery deadline - defense counsel contacted us for the first time to allegedly
confirm Plaintiff’s deposition for Monday, March 9th.

        As we were not available on that date and never received notice for that deposition, we
replied that we would not be attending. Defense counsel subsequently asked us to consent to
another extension of the discovery deadline. Before we had a chance to respond, they filed a
letter making their request and misrepresenting that it was “on consent of Plaintiff.” [DE 47].

        Presently, we are not available to appear or take any depositions by March 20, 2020. We
do not think that we should be required to do so. More importantly, we strongly believe that
discovery should close on March 20th. Defendants and their counsel have had more than one
year to conduct all relevant discovery, but have simply chosen not to do any of it.

        The defense wishes to once more take advantage of the Court’s generosity, at the expense
of Plaintiff’s time and resources. As a clear example, defense counsel argues that it is necessary
to extend the deadline to April 30, 2020 so that the parties can “finalize depositions and issue
anticipated supplemental discovery requests.” However, it is clear that this suggested deadline
would not be nearly enough to start and finish this extensive discovery. Thus, we ask that the
Court wholly deny Defendant’s request and reiterate that discovery closes on March 20, 2020.
Any continuing delay and increase in fees/costs will heavily prejudice Plaintiff, who remains
ready and willing to procced to trial.

       We thank the Court for its attention and consideration to this matter.

                                             Respectfully submitted,
                                             LAW OFFICES OF WILLIAM CAFARO

                                             _______/s/_____________________
                                             Louis M. Leon (LL 2057)

To: All Counsel via ECF
